Case 7:15-cv-00095-NKM-JCH Document 113 Filed 07/13/20 Page 1 of 2 Pageid#: 465
                                                    '

       r'
        &
        r.- so-lcEus
                ., DlsmcouRv
             'Q
              '*Jv Rx 6KkvA                                 o
              ..+.FIl
                    .
                    so                   m.
                                          = t. e'$
                                                 -Jo>
                                                    a oto..
                                                          z
                                                          -uy.s
              JpL 132222                 btu t)tm-
                                           .- ..   -zyes+aj.
                                                 sR,       e ve,
                                                               .aov?
         z   JU   c.   LEM       ERK
         t* :      .
                                         eo e       )
                                         B ty.
                                             S-4.
                                                oyam G.-tV4 2+2/?
                                           .




   .
    q.- ' .1 . -.Go    N.D trecc r Lf'm.)tSc ) z                     .   - -   . -   .   1-
       C-txez 130.-J:15 -rw - 0 & 0 9 5


 D œotc. M s.D ualïmu c
           L4. ce -,vu4-
                       .,ovk v e os +.  - k-o .-kxp     -



  WkM c k 1. x)-',t! ow . e -
                            '
                            q-o, .f! ), Teev oe-
                                 -   .



   qr-hx,x      ob.v4-c-. gV,..       c-.o.
                                          e.--T> .w5(
  t. ö UA.

                                         y r
                             .

                                                                é*   ..- - .




                                           k
'


         M S fl:.
                ' .' < RIO 11
                     '
                - X X Case                        7:15-cv-00095-NKM-JCH Document 113 Filed 07/13/20 Page 2 of 2 Pageid#: 466
                      '. 1.Y..
                             l.j
                               .y . f
                           .
    .                            . z
    ''
    Nzr              ..
                      *             .#2       >
:S
 :Fy       ' xn. >
  ov.
    .,rA .. T':zot. v,A.R.-jxx w
                               -.
 e1s
   4j
    4t
     y . u 7.$..4.m
  e .  #.z'k
        nb
         .    ''#;..>1
                  $.'.:.
                                '
ps
 6M.. '
      ?
      .k1
        .1'':'''r?pt'*:-Y
       < ..           .
    '4z',* '*.'...    $
                      1.$ ''-.'4.
                        4.5
 x%au ... P.
'
X
e.#1'Y
     -.!'..
          ''''*
              1P
           .. ''
,Ak
' Q. .-.1.r.,k
         5% 4
         .
      ., ;:M . î%
    )ç' / .       9
f!
'tkI.-
 .,'
j. I
   >h
    '
     z:
     '
    '.
       .4
      ,'
      '
      h ,.
         ''. .
         ,   --t                                      AOOH7lVA
.    i'.!.
     N'
          ..'
         ..'-.
    ..k...*.'...h.'.N.e'.*.
                          Jf %
         ':d'
            W.'#r'Ne' .'                                27C 62lnr
         Rr.t'
         y                uqj
         r
         Sh.
         ta7..            e
                          t'
                           z..I
                            .'
                                                       CRAIRORH
         *î               *
                          1e
                           qk
         ie,4
         r
                          t
                          s&
                          et'>.
         t
         *
         .j 1)
          .'t!
         *
         F1
          sr
             -
            t1
             q      t
                    2r-
          w, ..:..1.$.
         y>
                      .b
                       k
                          /..
                            ,
                                                                 & <
                                                                 %
         ysj.-t, .p.t
         r
         x
         L44 4 .    s.g
                      ,
                      j
                      ..,
                       s
                j..,o xx.
                ,
         , h,y ,. w?
                        j
                        e
                         yu.
                         y.
                         ,  y
                            a
                        O,. u
                                                                 LQ o
           1 1.. IV #'                                              c4
             .sVwmp'
                   .w
                    oyFvv
         u,at. . '>.
         s., ....kt.
         x; #           ss
         .r &
            o s-
            ..
               mo s u
                          1i
                                                                 X CS
                           r.p   -     4 a-om
                          ....u
                              x:
                               .  >e
                               4d.v yo--w>
                                   .Ke
                                          .v/ ze
                                       o l #.   y.               +          t
                                 s.
                                  *T&2-0:&+e/mow
                                               oovv
                                   %A.
                                     t<Olrpto>
                                            ç<            we
                                      .t
                                       'p v .<
                                             p o.s s cp
                                       kt> oz.#-t lp
                                                  v' O ''-e
                                                                     p   c
                                                                     c./ k'
                                         ZG +      &
                                              ..
                                               G4 mA
                                               .C
                                                çs>+
                                                  M

                                                         U= > <
                                                       -'
                                                        %J+ X:>n
                                                       O + ke
                                                        .-
                                                            >y          -
                                                                            v
                                                             t   $          -z
                                                                            .

                      .
                      o
                      ç                                D* v .co
                                                              7 o
                                                              v s. t?o4
                                                                --
      O 'Nw
                                          <
     *                    Q
    +%                                   X
 R
 -/                                      P ,
#c 9                                         r
Ao                   o-'.
                        e         >
         j                .
                                  *          y
                                             <
         r                #r             -
                                          oho
A> -$ r
 . ,% a yo
 w
         u@ ww p
